          Case 1:20-cv-03179-AJN Document 32 Filed 08/19/20 Page 1 of 1



     quinn emanuel            trial lawyers | new york
     51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7441

                                                                                                 WRITER'S EMAIL ADDRESS
                                                                                        manishasheth@quinnemanuel.com


August 19, 2020

VIA ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2102
New York, NY 10007

       Re:       John “Jack” Yang v. The Bank of New York Mellon Corp., et al.,
                 Case No. 1:20-cv-03179 (AJN)

Dear Judge Nathan:

      We represent Plaintiff Mr. Yang in the above-captioned action, and write to request that
the Court schedule an initial pre-trial conference to discuss various matters, including a case
management plan, discovery, and prior settlement discussions and the potential for settlement.

        The initial pretrial conference was originally scheduled for July 24, 2020. On June 25,
2020, the Court adjourned the conference in light of the Defendants’ motion to dismiss which was
filed on July, 27, 2020, Dkt. No. 27. Now that the Defendants’ motion is fully briefed, Plaintiff
requests a conference so that the case may proceed apace while Defendants’ motion is under
consideration.

       Thank you for Your Honor’s consideration of this submission.

                                                                              Respectfully submitted,



                                                                              /s/ Manisha M. Sheth
                                                                              Manisha M. Sheth

       Cc:       W. John Lee, Esq.
                 Counsel for Defendants

     quinn emanuel urquhart & sullivan, llp
     LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE C ITY
     LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
